   Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 1 of 12 PageID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 STATE FARM LLOYDS                                   §
                                                     §
            PLAINTIFF                                §
                                                     §
 VS.                                                 §
                                                     §              CAUSE NO.: 4:21-cv-308
 DENTON RUDDELL PROPERTIES, LP                       §
                                                     §
            DEFENDANT                                §

 STATE FARM LLOYDS’ COMPLAINT FOR DECLARATORY AND OTHER RELIEF

          Comes now State Farm Lloyds (“State Farm” or “State Farm Lloyds”) complaining of

Denton Ruddell Properties, LP (“Ruddell”) and files this, its Complaint for Declaratory and Other

Relief and in support thereof would respectfully show unto this Honorable Court as follows:

                                        NATURE OF THE CASE

          1.         This Complaint is brought pursuant to 28 U.S.C. § 2201 and seeks a declaration of

the parties’ rights and obligations under the insurance contract at issue herein. This dispute is

between State Farm, the insurer on the commercial property policy involved in this lawsuit, and

Ruddell, the Insured, who violated the Policy by interfering in the appraisal process when it sought

appointment of an umpire without capacity or standing to do so. Ruddell’s counsel invoked the

jurisdiction of the 158th Judicial District Court in Denton County, Texas in seeking to enforce the

Policy and make this umpire appointment without proper notice to State Farm and depriving State

Farm of its due process right to be heard. By denying State Farm due process, Ruddell sought to

bias the tribunal ex parte with its hand-picked list of friendly umpires and denied State Farm the

ability to challenge this request, including challenging Ruddell’s complete lack of standing to seek




1206525-v6/14782-589000                                                                             1
    Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 2 of 12 PageID #: 2




such appointment. Amongst other declarations, State Farm seeks a declaration from this Court that

the appointment of the umpire by the Denton County court is void ab initio.

                                                    PARTIES

          2.         State Farm Lloyds is an insurance company. It is not incorporated or organized in

and does not have its principal place of business in the State of Texas. State Farm Lloyds is a

citizen of Illinois. Its principal place of business is in Illinois. State Farm Lloyds is a “Lloyds Plan”

as that term is defined under Chapter 941 of the Texas Insurance Code. As a Lloyds Plan insurer,

State Farm Lloyds has a designated attorney-in-fact as provided under Texas law. State Farm

Lloyds, Inc., a Texas business corporation, is the attorney-in-fact in Texas for State Farm Lloyds

and, as such, is the agent of State Farm Lloyds. State Farm Lloyds consists of an unincorporated

association of underwriters who were at the time this action was commenced, and still are, citizens

of Illinois for diversity purposes. 1

          3.         Defendant Denton Ruddell Properties, LP (“Ruddell”) is a Texas limited

partnership and a citizen of Seguin County, Texas, with its principal location in Seguin, Texas.

Ruddell may be served through its registered agent, Brandon L. Baker, 261 Windwood Circle,

Seguin, Texas 78155.

                                      JURISDICTION AND VENUE

          4.         The jurisdiction of this Court is based upon the diversity of citizenship under 28

U.S.C. § 1332, as Plaintiff is a citizen of Illinois and Defendant is a Texas limited partnership. As

a result, there is complete diversity of citizenship.

          5.         Further, the amount in controversy exceeds the sum of $75,000.00 exclusive of

interest and costs. Based on the Request for Appointment of Umpire Ruddell filed in Denton


1
 See Royal Ins. Co. of Am. V. Quinn-L Capital Corp., 3. F.3d 877, 882-83 (5th Cir. 1993) (citizenship of unincorporated
association determined by citizenship of members).

1206525-v6/14782-589000                                                                                              2
    Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 3 of 12 PageID #: 3




County (“Request for Appointment”), Ruddell seeks “major repair and/or replacement” of the roof

covering the Property at issue and/or other building structures. 2 The size of the roof is 13,625

square feet. Based on information and believe, replacement of the TPO membrane roofing alone

likely exceeds $150,000, before consideration of other alleged physical damage to the building

and/or other structures on the Property, attorneys’ fees, and interest. Therefore, the amount-in-

controversy exceeds $75,000.

          6.         Venue is proper in the United States District Court for the Eastern District of Texas,

Sherman Division, because a substantial part of the events giving rise to the claim occurred in this

district.

                                             INTRODUCTION

          7.         This suit involves an appraisal wherein Ruddell and its counsel improperly hijacked

the appraisal process by obtaining appointment of an umpire without capacity or standing to do

so, in violation of the express terms of the Policy’s appraisal provision, and without due process

of law. Ruddell has destroyed the impartiality of the appraisal process, acted in contravention to

legal ethics related to ex parte proceedings, and has breached the terms of the Policy. Ruddell’s

actions, intended to rig the appraisal process in its favor, waived its right to appraisal and any

award issued pursuant to its demand for appraisal is tainted, biased, and made in violation of the

Policy terms and conditions, and is unenforceable.




2
 Cause No. 21-1122-158, In Re Policy of Insurance No. 93-E1-N185-3 by and between State Farm Lloyds Insurance
Company, Insurer and Ruddell Properties, L.P., Insured filed at the Request of Ruddell Properties, L.P. on February
10, 2021, in the 158th Judicial District Court of Denton County, Texas.

1206525-v6/14782-589000                                                                                          3
   Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 4 of 12 PageID #: 4




                                       FACTUAL BACKGROUND

Claim and Appraisal Demand

          8.         Denton Ruddell Properties, LP owns a commercial property located at 1125 E

University Dr, Denton, Texas 76209-2156 (the “Property”). State Farm issued Policy No. 93-E1-

N185 to Ruddell Properties, LP as the named Insured and insuring the Property in accordance with

the terms, conditions, exclusions, and limitations therein, for the policy period February 3, 2020

to February 3, 2021. A copy of the Policy is attached hereto and incorporated herein by reference

as Exhibit A.

          9.         The Policy provides a $1,475,000 Limit of Insurance for the Building only, with a

Wind or Hail Percentage Deductible of 2% of the Limits of Insurance.

          10.        On June 8, 2020, Ruddell submitted a claim to State Farm for damage to the

Property from wind and hail allegedly occurring on or about May 24, 2020.

          11.        State Farm investigated the claim and inspected the Property on June 27, 2020.

State Farm discovered no hail damage to the flat roof membrane at the Property, but did find hail

damage to roof vent caps, a/c fins, and cap flashing on the main building and hail damage to a shed

at the Property and estimated replacement cost value repairs of these items totaling $9,377.21. On

June 29, 2020, State Farm advised Ruddell that estimated repairs for damage to the Property were

less than the Policy deductible and no payment would be made at that time for the claim.

          12.        On February 22, 2021, State Farm learned for the first time that, unbeknownst to it,

Ruddell had attempted to invoke appraisal on the loss and appointed as its appraiser Sam Rogers.

Instead of sending the letter invoking appraisal to the claims handler responsible for Ruddell’s

claim, who had been corresponding with Ruddell, Ruddell sent the letter to a post office box in

Richardson, Texas and did not direct the letter to anyone’s attention at State Farm. Nevertheless,



1206525-v6/14782-589000                                                                                4
    Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 5 of 12 PageID #: 5




State Farm has not received the letter from Ruddell seeking to invoke appraisal. According to the

tracking services provided by the United States Postal Service, the letter invoking appraisal is still

in transit and has not been delivered to State Farm. 3 Based on information and belief, it appears

that, for some reason, there was a redirect of the letter due to COVID-19 and it was never delivered

to State Farm.

          13.        Between attempting to invoke appraisal by letter dated August 7, 2020 and the

mailing of the Request for Appointment to the Richardson PO Box and a Dallas PO Box by

Ruddell’s counsel dated February 10, 2021, Ruddell did not make any efforts to contact State Farm

Lloyds regarding its attempt to invoke appraisal or with respect to any alleged disagreement

regarding the amount of loss. Ruddell has not provided an estimate of damages, expressed to State

Farm the basis of its disagreement, nor provided the amount of damages it believes resulted from

wind and hail claimed to have occurred on May 24, 2020.

Improper Request for Appointment of Umpire by Policyholder

          14.        Unbeknownst to State Farm, on February 10, 2021, before State Farm was even

aware of Ruddell’s demand for appraisal, Ruddell, by and through its counsel Christopher Lyster

of Puls Haney Lyster, PLLC and Todd M. Hurd of Todd Hurd & Associates, filed its Request for

Appointment. 4 Again, despite being in possession of the identity and contact information of the

claims handler at State Farm handling the claim, copies of the Request for Appointment were

purportedly mailed to State Farm to two different post office boxes, without being directed to the

attention of any person at State Farm. Additionally, citation and the Request for Appointment were

never properly served upon State Farm. The Request for Appointment filed by Mr. Lyster supplied



3
  A true and correct copy of search results performed at www.usps.com tracking the certified mail number on the letter
invoking appraisal, 70190160000072378210, is attached hereto and incorporated herein as Exhibit B.
4
  See FN 2, supra

1206525-v6/14782-589000                                                                                             5
   Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 6 of 12 PageID #: 6




a very brief, curated list of hand-picked umpires to the district court for appointment, an act clearly

designed to invoke the court’s jurisdiction by seeking to enforce the Policy and influence the state

court to act and seek an order ruling on the appointment from this limited list. On February 12,

2021, Nick Frederickson, one of the names supplied by Ruddell’s counsel, was appointed as the

umpire for appraisal of the loss.

          15.        Thereafter, the undersigned counsel was appointed to represent State Farm.

Counsel for State Farm contacted Mr. Hurd and his associate Ms. Reagan Ewing seeking to have

the Request for Appointment set aside to allow the appraisal process to move forward

independently and to allow appraisers to reach an agreement on an umpire. Despite depriving State

Farm of notice and due process in the ex parte proceeding, Mr. Lyster, Mr. Hurd, and Ruddell

have not agreed nor allowed the appraisal process to move forward independent of their improper

involvement.

Appraisal Provision

          16.        The Policy includes the following provision regarding appraisal:

                     b.    Appraisal

                           If we and you disagree on the value of the property or the
                           amount of loss, either may make written demand for an
                           appraisal of the loss. In this event, each party will select a
                           competent and impartial appraiser. Each party will notify the
                           other of the selected appraiser’s identity within 20 days after
                           receipt of the written demand for an appraisal. The two
                           appraisers will select an umpire. If the appraisers cannot
                           agree upon an umpire within 15 days, either may request
                           that selection be made by a judge of a court having
                           jurisdiction. The appraisers will state separately the value of
                           the property and amount of loss. If they fail to agree, they will
                           submit their differences to the umpire. A decision agreed to
                           by any two will be binding. Each party will:

                           a. Pay its chosen appraiser; and



1206525-v6/14782-589000                                                                              6
   Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 7 of 12 PageID #: 7




                           b. Bear the other expenses of the appraisal and umpire
                              equally.

                           If there is an appraisal, we will still retain our right to deny
                           the claim.

Policy, Businessowners Coverage Form, p. 17 (CMP-4100) (emphasis added).

          17.        Nick Frederickson’s appointment violates the terms and conditions of the Policy.

Ruddell and State Farm did not reach an impasse with respect to the claim before Ruddell

demanded appraisal. Ruddell did not first seek to compel State Farm to participate in appraisal

under the Policy. There was no disagreement between appraisers regarding selection of an umpire

upon which either appraiser could then seek appointment of an umpire by a court having

jurisdiction. In fact, State Farm had not even appointed its appraiser at the time Ruddell sought the

appointment of Mr. Frederickson as umpire. Ruddell’s appraiser, Sam Rogers, did not seek

appointment of an umpire by a judge of a court having jurisdiction. The Request for Appointment

was instead made by the policyholder, Ruddell, through its attorneys, Christopher Lyster and Todd

Hurd. In addition to violating the terms of the Policy governing appraisal and appointment of an

umpire, the Request for Appointment and the court’s order making the appointment are void ab

initio because Ruddell failed to serve citation and the Request for Appointment upon State Farm,

and in proceeding ex parte, Mr. Lyster and Mr. Hurd deprived State Farm of due process. Texas

rules related to attorney conduct and case law discourage impermissible ex parte communications. 5

Neither Mr. Lyster, Mr. Hurd, nor the 158th Judicial District Court should have permitted this

proceeding to occur without the presence of all interested parties.



5
  See Barnes v. Whittington, 751 S.W.2d 493, 495 n. 1 (Tex. 1995) (The Court noted that one party filed affidavits
with the court and never served them, an ex parte communication and admonished that party stating the situation did
not provide a “sufficient emergency to justify total disregard of the general rule disfavoring ex parte
communications.”). Texas Disciplinary Rules of Professional Conduct Rule 3.05, states a lawyer shall not “seek to
influence a tribunal concerning a pending matter by means prohibited by law or applicable rules of practice or
procedure.”

1206525-v6/14782-589000                                                                                          7
   Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 8 of 12 PageID #: 8




Ruddell’s Refusal to Comply with Appraisal Provision

          18.        On April 15, 2021, counsel for State Farm advised Ruddell’s counsel that State

Farm had selected Robert Stephenson as its appraiser. After Robert Stephenson was appointed as

appraiser, he sought an agreement with Ruddell’s appraiser on an umpire.

          19.        As of the date of this Complaint, Ruddell has refused to withdraw itself from the

appraisal process by allowing its Request for Appointment to be withdrawn or for Nick

Frederickson to be set aside as the umpire.

          20.        Ruddell breached the Policy condition regarding appraisal. The Policy’s appraisal

provision requires that the appointment of the umpire or request to appoint the umpire be made by

the appraisers.

          21.        Ruddell inserted itself into the appraisal process and destroyed any impartiality that

might have existed when Ruddell’s counsel, not the appraiser, suggested that the state district court

select one of his hand-selected individuals as the umpire in appraisal. Ruddell lacked standing to

request appointment of an umpire. In addition to lacking standing, Ruddell invoked the jurisdiction

of the court when it sought to enforce the Policy by filing the Request for Appointment and seeking

an appointment of one of three hand-picked umpires in an attempt to influence the decision of the

state court without notice or due process afforded to State Farm. As a result of such actions,

Frederickson’s appointment is void ab initio. Further, any appraisal award agreed to and issued by

Sam Rogers or Nick Frederickson is inherently biased and made in violation of the terms of the

Policy.




1206525-v6/14782-589000                                                                                  8
   Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 9 of 12 PageID #: 9




                                          CAUSES OF ACTION

                                     Count One - Breach of Contract

          22.        State Farm incorporate by reference paragraphs 1 through 21 as if fully set forth

herein.

          23.        Ruddell has breached the Policy by violating the terms of the appraisal provision.

The appraisal provision expressly requires the designation of “impartial appraiser[s]” and that the

appraisers, if they disagree on an umpire, may seek appointment of an umpire by a judge of a court

having jurisdiction. Ruddell breached the Policy and destroyed the impartiality of appraisal by

intervening in the appraisal to seek appointment of an umpire when it lacked any contractual right

to do so. Further, Ruddell and its counsel have not agreed to withdraw the Request for Appointment

or the appointed umpire. Ruddell’s breach of the appraisal provision has damaged State Farm by

depriving State Farm of its contractual right to an impartial appraisal process. Any appraisal award

issued will be biased and in violation of the Policy terms and should be set aside.

                                     Count Two - Declaratory Relief

          24.        State Farm incorporate by reference paragraphs 1 through 23 as if fully set forth

herein.

     A. Actual Controversy Exists

          25.        Ruddell demanded appraisal of a claimed loss for wind and hail damage to the

Property. State Farm contends Ruddell has destroyed the impartiality of the appraisal process by

violating the terms of the Policy by seeking appointment of an umpire without standing to do so.

Ruddell has waived its right to appraisal. Therefore, the parties’ respective rights and obligations

are consequently in dispute such that there is an actual and justiciable controversy between the




1206525-v6/14782-589000                                                                              9
 Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 10 of 12 PageID #: 10




parties under 28 U.S.C. §§2201-2202 over which this court is vested with power to determine and

declare.

     B. Ruddell does not have standing to seek appointment of an umpire under the Policy

          26.        The appraisal provision in the Policy specifically grants the appraisers the capacity

and right to select an umpire and, if they disagree, to seek appointment by a judge of a court with

jurisdiction. Ruddell deprived the appraisers of this right without the capacity or standing to do so.

Neither Ruddell or State Farm have the right to select or seek appointment of an umpire under the

Policy. This right belongs solely to the appraisers. Therefore, Ruddell lacked standing and the

February 12, 2021 Order Appointing Umpire must be declared void.

     C. Ruddell waived its right to appraisal under the Policy

          27.        Ruddell acted inconsistent with the appraisal provision by seeking appointment of

an umpire despite no contractual right to do so. By intentionally taking action inconsistent with

the Policy and the appraisal provision, Ruddell has waived its right to appraisal under the Policy.

     D. Ruddell’s counsel made an improper ex parte request.

          28.         Ruddell’s counsel invoked the jurisdiction of the Denton County District Court

without any notice to State Farm, a party with an interest to be heard, and deprived State Farm of

due process. In fact, Ruddell’s counsel did not ask the court to use its ministerial power to appoint

an umpire from the Court’s own roster or experience; rather, Ruddell’s counsel sought to enforce

the Policy by requesting the court’s judicial determination of a pick and advocated for the court to

pick an umpire from a very brief list of curated, policyholder friendly umpires. When Ruddell’s

counsel invoked the jurisdiction of the court and advocated on behalf of Ruddell’s list, Ruddell’s




1206525-v6/14782-589000                                                                                10
 Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 11 of 12 PageID #: 11




counsel violated the long-standing Texas law and rules governing judicial and attorney conduct

concerning improper ex parte actions. 6

          29.        Ruddell’s actions did not afford due process to State Farm to challenge the standing

of Ruddell in making the Request for Appointment or to advocate against the names proposed by

Ruddell. As a result, this appointment is void ab initio.

     E. Declarations Sought

          30.        State Farm requests that the Court make the following declarations with respect to

the justiciable controversy between State Farm and Ruddell:

                     a. Ruddell and State Farm do not have standing to seek appointment of an umpire

                          under the appraisal provision;

                     b. The February 12, 2021 Order Appointing Umpire is in violation of the terms of

                          the Policy;

                     c.   Ruddell’s counsel, in filing the Request for Appointment, filed an adversarial

                          proceeding, advocating for a judicial determination thereby invoking the

                          jurisdiction of the 158th Judicial District Court of Denton County, Texas;

                     d. Ruddell was required to issue service of citation and the Request for

                          Appointment upon State Farm;

                     e. The 158th Judicial District Court did not have jurisdiction to appoint Nick

                          Frederickson as umpire pursuant to Ruddell’s Request for Appointment;

                     f. The February 12, 2021 Order Appointing Umpire is void ab initio;



6
  Texas Code of Judicial Conduct specifies that “A judge shall accord to every person who has a legal interest in a
proceeding, or that person’s lawyer, the right to be heard according to law. A judge shall not initiate, permit, or
consider ex parte communications . . . .” Further, under the Texas Disciplinary Rules of Professional Conduct Rule
3.05, a lawyer shall not “except as otherwise permitted by law and not prohibited by applicable rules of practice or
procedure, communicate or cause another to communicate ex parte with a tribunal for the purpose of influencing that
entity or person concerning a pending matter . . . .”

1206525-v6/14782-589000                                                                                         11
 Case 4:21-cv-00308-ALM Document 1 Filed 04/16/21 Page 12 of 12 PageID #: 12




                     g. Any appraisal award signed by Nick Frederickson and/or Sam Rogers is in

                          violation of the terms of the Policy and is unenforceable;

                     h. Any appraisal award signed by Nick Frederickson and/or Sam Rogers is the

                          result of bias and is unenforceable; and

                     i. Ruddell waived its right to appraisal by seeking the appointment of an umpire

                          by a court having jurisdiction.

                                                   PRAYER

          WHEREFORE, PREMISES CONSIDERED, State Farm prays that the Court grant State

Farm’s request for declaratory relief and for all costs, fees, and expenses incurred in the

prosecution of this matter. In addition, State Farm prays for all pre-judgment and post judgment

interest as may be allowed by law, costs of court and any such further relief to which State Farm

may show itself to be justly entitled at law or equity.

                                                     Respectfully submitted,

                                                     /s/ Jerrod L. Rinehart
                                                     Jerrod L. Rinehart
                                                     Attorney-in-Charge
                                                     SBN: 24060494
                                                     jrinehart@belaw.com
                                                     J. Andrew Norman
                                                     State Bar No. 24065826
                                                     anorman@belaw.com

                                                     BRACKETT & ELLIS,
                                                     A Professional Corporation
                                                     100 Main Street
                                                     Fort Worth, Texas 76102-3090
                                                     817 - 338-1700
                                                     817 - 870-2265

                                                     ATTORNEYS FOR STATE FARM LLOYDS




1206525-v6/14782-589000                                                                           12
